—In a juvenile delin*591quency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated July 7, 1997, which, upon a fact-finding order of the same court, dated June 12, 1997, made after a hearing, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for 18 months. The appeal brings up for review the fact-finding order dated June 12, 1997.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree (see, Penal Law § 155.30 [5]). Upon the exercise of our factual review power (cf., CPL 470.15 [5]), we find nothing in the record that persuades us to disturb the Family Court’s findings of fact.
We find no merit to the appellant’s remaining contention. Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.